Citation Nr: 1241418	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  00-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for cervical radiculopathy, described as an "arm condition," to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for the claimed disabilities.  

The Veteran testified before a Veterans Law Judge at an April 2007 Travel Board hearing.  The hearing transcript is of record.  On August 31, 2012, the Veteran was sent correspondence advising him that the Veterans  Law Judge who had conducted the April 2007 hearing was no longer employed at the Board.  He was informed that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Therefore, he was offered the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717.  On September 9, 2012, the Veteran responded, stating that he did not wish to appear at another hearing.  As a consequence, the Board will proceed with the adjudication of this appeal.

In January 2008 and August 2011, the Board remanded the claims for additional development.  The case was returned to the Board in August 2011, at which time, it was remanded again for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2011 remand, the Board directed that the Veteran be afforded a VA examination, and that the examiner render an opinion as to whether it was at least as likely or not that the Veteran's neck and associated radicular arm pains were caused by, or proximately due to, his altered gait, due to his service-connected knee disabilities, or any other disability that is service-connected.  If no causal relationship was found, the examiner was also requested to render an opinion as to whether the Veteran's neck and arm disabilities had increased in severity, due to his service-connected knee disabilities or any other disability that was service connected.  

The Board notes that in a subsequently issued September 2011 rating decision, the RO granted service connection for a low back condition, secondary to the Veteran's service-connected right knee disability.  In a September 2011 deferred rating decision, the RO requested that the examiner performing the Veteran's scheduled VA examination be advised that the Veteran's service-connected conditions included his thoracolumbar spine disability.  

Nevertheless, the October 2011 VA examiner did not discuss the Veteran's service-connected low back disability when rendering his opinion that the Veteran's neck and bilateral arm disabilities were not likely a result of or aggravated by his service-connected disabilities.  Instead, he only included the Veteran's service-connected bilateral knee disabilities in his analysis.  

The Board also notes that, as the Veteran's representative has pointed out, the Veteran's cervical spine was not examined during the October 2011 VA examination.  In the August 2011 remand, the Board specifically directed that the Veteran was to be scheduled for a VA orthopedic examination to determine the nature and etiology of his cervical spine disability, to include any associated radiculopathy, and that all testing deemed necessary was to be conducted and the results reported in detail.  Although the examiner conducted testing related to the Veteran's thoracolumbar spine and associated radiculopathy, the examination report does not reflect any testing related to the Veteran's cervical spine.  

Accordingly, the Board finds that the October 2011 examination is considered incomplete and therefore, inadequate for rating purposes.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).

The Board also finds that the October 2011 VA examination report did not comply with the directives set forth in the August 2011 remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his current cervical spine disability, to include any associated radiculopathy.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the neck and cervical spine.

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's neck and associated radicular arm pains are etiologically related to his active service, or are caused by, or proximately due to, his altered gait, due to his service-connected bilateral knee or thoracolumbar spine disabilities.

If a causal relationship is not found, the examiner is asked to opine as to whether the Veteran's neck and arm disabilities have increased in severity, due to his service-connected bilateral knee or thoracolumbar spine disabilities.

The examiner should provide a rationale for all opinions expressed.  If an opinion cannot be made without resorting to mere speculation, a complete rationale as to why this is so must be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand.  If not, the claims folder must be returned to the examiner for further clarification and/or correction.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


